Citation Nr: 1732699	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip replacement, including as due to service-connected residuals of frostbite of both feet.

2.  Entitlement to service connection for a right total knee arthroplasty, including as due to service-connected residuals of frostbite of both feet.

3.  Entitlement to service connection for a right leg disability, including as due to service-connected residuals of frostbite of both feet.

4.  Entitlement to service connection for gout of both feet, including as due to service-connected residuals of frostbite of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied, in pertinent part, the Veteran's claims of service connection for a left hip replacement, a right knee replacement, a right leg disability, and gout of both feet, each including as due to service-connected residuals of frostbite of both feet.  The Veteran disagreed with this decision in August 2011.  He perfected a timely appeal in March 2013.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

In January and December 2014 and June 2015, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  In its January 2014 remand, the Board directed that the AOJ schedule the Veteran for examinations to determine the relationship between his claimed disabilities and service.  These examinations occurred in June 2014.  In its December 2014 remand, the Board directed that the AOJ schedule the Veteran for additional examinations to determine whether any of the claimed disabilities were aggravated by his service-connected residuals of frostbite of both feet.  Opinions attempting to address the issue of aggravation were obtained by the AOJ in February and March 2015.  In its June 2015 remand, the Board found the March 2015 opinion concerning aggravation to be inadequate for VA adjudication purposes and again directed that the AOJ attempt to obtain additional identified private treatment records for the Veteran and obtain competent medical opinion evidence regarding aggravation.  The requested records were subsequently associated with the claims file and opinions were obtained in September 2015.

Following the June 2015 remand and receipt of the September 2015 opinions, the Board obtained additional medical opinions concerning the contended etiological relationships between the claimed disabilities and active service from Veterans Health Administration (VHA) clinicians in February and August 2016.  The Veteran was provided with copies of these VHA opinions in May 2017 and an opportunity to respond.  See 38 C.F.R. § 20.903 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left hip replacement, right knee replacement, right leg disability, and gout of both feet are not related to active service or any incident of service, including service-connected residuals of frostbite of both feet.


CONCLUSIONS OF LAW

1.  A left hip replacement was not incurred in or aggravated by active service, including as due to service-connected residuals of frostbite of both feet.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  A right knee replacement was not incurred in or aggravated by active service, including as due to service-connected residuals of frostbite of both feet.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

3.  A right leg disability was not incurred in or aggravated by active service, including as due to service-connected residuals of frostbite of both feet.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

4.  Gout of both feet was not incurred in or aggravated by active service, including as due to service-connected residuals of frostbite of both feet.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran contends that he was treated for his claimed disabilities by multiple post-service clinicians.  Unfortunately, in response to VA requests for the Veteran's treatment records, the following providers notified the AOJ that they had no records for him: Aliquippa Hospital, the VA Medical Center in Pittsburgh, Pennsylvania, Bridgeton Hospital, and M. E. Johnson, M.D., Aliquippa, Pennsylvania.

The AOJ also made repeated attempts to obtain the Veteran's service treatment records.  The National Personnel Records Center (NPRC) notified VA in July 2014 that the service treatment records had been destroyed in a fire that occurred there in 1973.  The AOJ subsequently notified the Veteran of the NPRC response and requested that he provide any records which were in his possession.  Although there is no record of a response from the Veteran to this request, his brother subsequently informed the AOJ that the Veteran had lost all copies of his service treatment records in a fire which occurred at a relative's home in 1959.  

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The United States Court of Appeals for Veterans Claims (Court) also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  It is reasonably certain that the private treatment records discussed above and the Veteran's service treatment records do not exist and there is no indication of additional alternate sources of information.

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Factual Background and Analysis

The Veteran contends that left hip replacement, a right knee replacement, a right leg disability, and gout of both feet is a result of frostbite or of frost bite in both feet.  

Service connection is currently in effect for residuals of frostbite of both feet.  Since his service separation in December 1957, the Veteran has had left hip and right knee replacement surgery and been treated on an outpatient basis for a right leg disability and gout in both feet.

On private outpatient treatment in June 1997, the Veteran's complaints included "right knee aches."  Objective examination showed a "markedly crepitant" right knee.  The assessment included degenerative joint disease of the knee.

In October 1998, the Veteran reported being in a motor vehicle accident the day before.  He was stopped at an intersection and was the driver of a car that got rear-ended.  He was seen in the emergency room for contusions of the neck, left shoulder, and left hip.  Physical examination showed a left hip contusion.  The assessment was motor vehicle accident with flexion/extension injuries.

The Veteran had left total hip replacement surgery at a private hospital in August 2002.  The pre- and post- operative diagnoses were degenerative arthritis of the left hip.

On private outpatient treatment in September 2002, the Veteran was status-post total hip replacement.  Physical examination showed "a little bit of swelling in his foot" but it was going down "and it really doesn't look to swollen on exam today."

In November 2002, the Veteran complained of "significant problems with the right knee.  He states he had a motor vehicle accident many years ago and has severe problems on this side."  Physical examination showed an antalgic gait and a full range of motion in the hip.  Physical examination of the right knee showed severe varus alignment, normal mobility and tracking without patellar crepitation, 5/5 quadriceps and hamstring strength, no quadriceps or patella defect, no tenderness at the patellar tendon, no iliotibial band tenderness, no effusion, no instability, significant medial joint line tenderness, and no lateral joint line tenderness.  The diagnosis was right knee degenerative arthritis.

In September 2003, it was noted that the Veteran had been in a motor vehicle accident and experienced knee trauma.  Following this accident, he had "more pain below his knee in the lateral aspect of his leg, radiating down in his foot."  The Veteran also complained of burning and occasional numbness.  Physical examination showed good range of motion in the knee.

Following right knee replacement surgery in July 2006, on private outpatient treatment later that same month, the Veteran's complaints included difficulty obtaining range of motion in the right knee.  Physical examination showed that the Veteran ambulated using a walker with a slightly antalgic gait "with about a 5 degree flexion contracture" and his "left great toe gouty arthritis has resolved and there is no evidence of any pain or swelling."  The assessment included status-post right total knee arthroplasty "with some limited motion."

On VA hip and thigh conditions examination in March 2014, the Veteran complained of continued residual left hip discomfort "but 'much better'" following his left total hip replacement.  The VA examiner reviewed the Veteran's electronic records in VBMS.  Physical examination of the left hip showed less movement than normal, pain on movement, localized tenderness to palpation for the joints/soft tissues, 3/5 muscle strength decreased due to pain, and intermediate ankylosis of the hip joint.  The Veteran regularly used a cane for ambulation.  X-rays showed traumatic or degenerative arthritis.  His left hip arthroplasty was "in place."  The diagnoses were left total hip arthroplasty and degenerative joint disease of the left hip.

On VA knee and lower leg conditions examination in March 2014, no relevant complaints were noted.  The examiner reviewed the Veteran's electronic records in VBMS.  Physical examination of the right knee showed less movement than normal, pain on movement, localized tenderness to palpation for the joints/soft tissues, 3/5 muscle strength decreased due to pain, no joint instability or recurrent patellar subluxation/dislocation, no shin splints, and no residuals of total knee arthroplasty.  X-rays showed traumatic or degenerative arthritis.  The diagnoses were right total knee arthroplasty and degenerative joint disease of the right knee.

On VA foot examination in March 2014, the Veteran's complaints included some discomfort in both feet, "specifically slight numbness," left foot greater than right foot.  The VA examiner reviewed the Veteran's electronic records in VBMS.  This examiner stated that the Veteran had a significant history of gout to the bilateral toes but there was no active disease present and his gout was well-controlled on medication (allopurinol).  This examiner also stated that the Veteran's history of gout was unrelated to his in-service frostbite.

Following these examinations, the examiner opined that it was less likely than not that the Veteran's left hip replacement, right knee replacement, right leg disability, and gout of both feet were related to his reported in-service history of frostbite.  This examiner noted that the Veteran's service treatment records were not available.  The rationale for this opinion was that there was no evidence or study in the relevant medical literature to relate a history of a frostbite injury to the feet "as the causative etiology of the degenerative joint disease" of the left hip, right knee, gout, or right leg disability (which was characterized as "claimed circulatory insufficiency" of the right lower extremity).  The rationale also was that there was no evidence of treatment for these disabilities "during and proximate to military service."

In a February 2015 addendum opinion to the March 2014 VA examinations, the VA clinician who conducted these examinations opined that it was less likely than not that the left hip replacement, right knee replacement, right leg disability, and gout of both feet were related to the service-connected residuals of frostbite to both feet.  The rationale was that a search of the relevant medical literature did not support finding a history of a frostbite injury to the feet "as the causative etiology of the degenerative joint disease" of the left hip, right knee, gout, or right leg disability.  The rationale also was that the Veteran's reported in-service frostbite was a first-degree frostbite which resolved.  The rationale further was that "secondary osteoarthritis may be related to [a] history of bone and joint trauma" and there was no documentation that the Veteran experienced this trauma during active service "and specifically none related to his frostbite."  The rationale further was that there was "no study or evidence to relate frostbite as a causative etiology of gout."

The March 2014 and in February 2015, opinions were inadequate because the absence of contemporaneous records does not preclude service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The VA clinician who provided the negative nexus opinions obtained in March 2014 and in February 2015 found persuasive the absence of service treatment records documenting complaints of or treatment for frostbite during active service.  As noted elsewhere, however, VA already has conceded that the Veteran experienced frostbite of both feet during active service and service connection is in effect for its residuals.  Thus, it appears that this clinician based his opinions on an inaccurate factual premise (i.e., that the Veteran did not experience frostbite of both feet during active service).  

The Court has held that a medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The March 2014 and February 2015 VA clinician also found persuasive the lack of complaints or treatment for the Veteran's left hip replacement, right knee replacement, right leg disability, and gout of both feet contemporaneous to active service.  This rationale is inadequate under the Court's holdings in Buchanan and Barr.  See Buchanan, 451 F.3d at 1337.  Accordingly, the Board concludes that the March 2014 and February 2015 VA clinician's opinions are of little probative value on the issues of whether the left hip replacement, right knee replacement, right leg disability, and gout of both feet are related to active service, including as due to service-connected residuals of frostbite of both feet.

Another addendum opinion concerning the etiology of the claimed disabilities was obtained in March 2015.  Because the Board previously found this opinion to be inadequate for VA adjudication purposes in its June 2015 remand, as noted above, this opinion was not relied upon in adjudicating the Veteran's currently appealed claims and will not be repeated here.

In a private opinion dated in May 2015, G. J. W., M.D., stated she had been treating the Veteran since February 2012.  The Veteran reported a history of frostbite to both feet.  He also reported being told that his left hip and right knee problems and gout were related to his in-service frostbite.  Dr. G. J. W. opined that all of the Veteran's "issues may be related to the frostbite on his feet."

This opinion is of limited probative value, because it is equivocal and unenhanced by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depend on whether it is definitive and the adequacy of the supporting rationale).  

The Board next notes that the Veteran had repeat VA hip and thigh conditions examinations, VA knee and lower leg conditions examinations, and VA foot examination in September 2015.  The examiner who conducted these examinations again provided nexus opinions concerning the contended etiological relationships between the Veteran's claimed disabilities and active service.  The physical examination findings mirror the findings obtained in March 2014.  Additionally, the same VA examiner who conducted the March 2014 VA examinations also conducted the September 2015 VA examinations and again provided insufficient rationale for his negative nexus opinions concerning the contended etiological relationships between the Veteran's left hip replacement, right knee replacement, right leg disability, and gout of both feet, and active service, including as due to service-connected residuals of frostbite of both feet.  As such, the Board finds that the medical evidence obtained in September 2015 is entitled to no probative value on the issues of whether the Veteran's left hip replacement, right knee replacement, right leg disability, and gout of both feet are related to active service, including as due to service-connected residuals of frostbite of both feet.

The Veteran's more recent VA outpatient treatment records show ongoing treatment for all of his claimed disabilities.

In a February 2016 opinion, a VHA clinician opined that it was likely than not that the Veteran's left hip disability, right knee disability; and gout of both feet were related active service, including as due to service-connected residuals of frostbite of both feet.  This clinician stated that he had reviewed the Veteran's electronic claims file in VBMS and relevant medical literature.  He also stated that he could not find any medical literature "to support lower extremity frostbite leading to" or causing joint disability in any joints "unaffected by the frostbite itself."  The rationale also was that, although it was possible that arthritis in the feet and gait changes "could accelerate or aggravate [osteoarthritis] of more proximal joints such as the knees or hips, this was not "well established" in the literature.  The clinician noted that the Veteran had "other risk factors better established to contribute to [the] development of [osteoarthritis]" including a history of participation in competitive sports, a history of trauma, and obesity.  "These factors more likely than not contributed to the [Veteran's] development of disability" in his left hip, right knee, and feet.  This clinician next noted that he found no literature to support a claim that a cold weather injury (frostbite) caused or aggravated gout of both feet.

In an August 2016 opinion, a different VHA physician opined that it was not at least as likely as not that the Veteran's left hip disability, right knee disability, right leg disability, or gout of both feet was related to active service, including as due to his service-connected residuals of frostbite of both feet.  This clinician noted that he had reviewed the Veteran's medical records.  He stated that none of the Veteran's claimed disabilities were caused by his service-connected frostbite residuals.  

The rationale for this opinion was that X-rays and clinical impressions of the Veteran's treating clinicians showed that he experienced degenerative arthritis in the left hip and right knee.  The rationale also was that the Veteran had multiple risk factors for degenerative arthritis in the left hip and right knee, including obesity, motor vehicle accidents, a longstanding job as a manual laborer, and a history of playing football competitively.  This clinician also noted that the Veteran likely experienced first degree frostbite while on active service.  The rationale further was that there was "no medical literature suggesting an association between first degree frostbite and degenerative arthritis of the hip or knee."

The August 2016 VHA clinician next opined that it was less likely than not that any of the Veteran's claimed disabilities were aggravated by the service-connected residuals of frostbite of the feet.  The rationale for this opinion was that cold injury residuals (frostbite) "would only be relevant to degenerative arthritis progression in a case where there was significant neurological damage in the feet to the point of severely limiting sensation and proprioception."  The VHA physician observed that the Veteran's feet had been examined repeatedly and there were no findings of "objective sensory loss that might contribute to progression of degenerative arthritis of the hip or knee."  The rationale also was that there was no medical literature to support finding that "a low grade frostbite injury" would contribute to gout in any way.  This clinician next opined that the Veteran's service-connected frostbite residuals did not aggravate his gout.  The rationale for this opinion was that cold injury (or frostbite) residuals "have nothing to do with the risk of developing hyperuricemia" and a necessary condition for gout was chronic hyperuricemia.  The preponderance of the evidence is; thus against a direct link between the current disabilities and in-service frost bite.


In his form 9, appeal to the Board, the Veteran noted the frost bite to his feet and cold over his entire body during service.  He has never specifically reported the onset of any of the claimed disabilities in service.  Nonetheless service connection is possible for disability diagnosed after service, when all of the evidence links the disability to service.  38 C.F.R. § 3.303(d) (2016).  

In the instant case, the most probative opinion is that of the VHA physician who found no such relationship.  Other medical opinions are less probative, but most find no link between the frost bite in service and the current disabilities.  As previously explained the somewhat favorable private physician's opinion is of little probative value.  It would require medical expertise to provide a competent opinion as to whether the in-service frost bite was the remote cause of joint disabilities identified decades after service.  The Veteran is not shown to have such expertise.  Hence, he cannot provide a competent medical opinion on this matter.

Both of the VHA clinicians who provided opinions concerning the relationships between the Veteran's left hip disability, right knee disability, right leg disability, and gout of both feet and active service, including as due to service-connected residuals of frostbite of both feet in February and August 2016 concluded that there was no support for finding that the foot disabilities proximately caused or aggravated the claimed disabilities.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Again, the Veteran is not shown to have the medical expertise to provide an opinion on secondary service connection; and there is no medical opinion supporting the secondary theory of service connection.  

In summary, the weight of the evidence is against the claims, reasonable doubt does not arise; and the claims must be denied.



ORDER

Entitlement to service connection for a left hip replacement, including as due to service-connected residuals of frostbite of both feet, is denied.

Entitlement to service connection for a right total knee arthroplasty, including as due to service-connected residuals of frostbite of both feet, is denied.

Entitlement to service connection for a right leg disability, including as due to service-connected residuals of frostbite of both feet, is denied.

Entitlement to service connection for gout of both feet, including as due to service-connected residuals of frostbite of both feet, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


